DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This Action is in response to Applicant’s amendment filed on 08/16/2022.Claims 1-4, 6-14, and  16-20 are still pending in the present application.  This Action is made FINAL.
Response to Arguments
Applicant's arguments with respect to claims 1- have been considered but are moot in view of the new ground(s) of rejection. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10-14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ying Patent No. :( US 8,116,759 B2) hereinafter referred as Ying. 

    PNG
    media_image1.png
    4524
    3484
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    777
    985
    media_image2.png
    Greyscale

For claim 1, Ying teaches a vehicle comprising a plurality of electronic components, comprising:
 a transceiver configured to perform communication with a user terminal (see 190, 192 and 194 fig 5) (column 12, lines 51-59); and
 a controller configured to determine a location of the user terminal based on a search signal received from the user terminal (column 11, lines 16-23), determine a target component corresponding to the location of the user terminal among the plurality of electronic components (see fig 27) ( column 28, lines 21-43) and control the transceiver to transmit a diagnostic information of the target component to the user terminal ( column 28, lines 44-64) and  (column 12, lines 59-67), wherein the controller is further configured to: control the transceiver to transmit an authentication signal to the user terminal ( column 4, lines 58-62 disclosing the  portable, wireless intermediary device thereby enables wireless communication between the diagnostic device and the control network, allowing testing, monitoring and/or diagnosis of the control network ) and   ( column 8, lines 27-37 disclosing the portable electronic diagnostic equipment comprising appropriate electronics (  transmitter, receiver, and processor) to enable wireless communication with the control network  located on-board the vehicle and, more particularly, with the wireless interface  of the control network.) (column 10, lines 34-39)(column 20, lines 25-45 using the authentication when the user input the user name and password  in order to interact with the system); in response to receiving a response signal corresponding to the authentication signal from the user terminal, perform an authentication of the user terminal based on the response signal: and in response to the user terminal being authenticated, control the transceiver to transmit the diagnostic information of the target component to the user terminal ( column 8, lines 34-42 discloses the   portable wireless diagnostic equipment also preferably comprises appropriate electronics to enable wireless communication with the ground stations  of the wireless diagnostic and control system. A wireless communication link  between the portable electronic diagnostic equipment  and a ground station is 40 illustrated, as is a wireless communication link  between the portable electronic diagnostic equipment  and the wireless interface  of the control network.) and (column 13, lines 51-57)
For claim 2, Ying teaches the vehicle, wherein the controller is configured to determine an electronic component adjacent to the location of the user terminal among the plurality of electronic components as the target component (column 9, lines 11-24).  
For claim 3, Ying teaches the vehicle, wherein the controller is configured to determine at least one electronic component located within a predetermined range from the location of the user terminal among the plurality of electronic components as the target component (see figs 24-27) (column 8, lines 27-48).  
For claim 4, Ying teaches the vehicle, wherein the controller is configured to confirm whether the location of the user terminal is maintained for a preset time and 32determine an electronic component corresponding to the location of the user terminal maintained during the preset time as the target component (column 10, lines 10-14) and (column 20, lines 39-49). 
For claim 6, Ying teaches the vehicle, wherein the controller is configured to transmit a diagnostic signal to the target component, generate diagnostic information of the target component based on a response signal corresponding to the diagnostic signal and control the transceiver to transmit the generated diagnostic information to the user terminal (column 32, lines 51-67)- (column 33, lines 1-5).  
For claim 7, Ying teaches the vehicle, wherein the controller is configured to identify a state of the target component based on the diagnostic information of the target component, generate a recommendation information corresponding to the state of the target component and control the transceiver to transmit the generated recommendation information to the user terminal (column 19, lines 5-18) and (column 26, lines 17-32).
For claim 8, Ying teaches the vehicle, wherein the controller is configured to control the target component based on a setting information corresponding to the user terminal (column 31 lines 65-67)- (column 32, lines 1-4).  
For claim 10, Ying teaches the vehicle, wherein the diagnostic information comprises at least one of a state information, a management information, or a failure information of the target component (column 19, lines 19-34).  

    PNG
    media_image1.png
    4524
    3484
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    777
    985
    media_image2.png
    Greyscale

For claim 11, Ying teaches a control method of a vehicle comprising a plurality of electronic components, comprising:
receiving a search signal from a user terminal (see 190, 192 and 194 fig 5) (column 12, lines 51-59); 
determining a location of the user terminal based on a search signal received from the user terminal (column 11, lines 16-23);
 determining a target component corresponding to the location of the user terminal among the plurality of electronic components (see fig 27) (column 28, lines 21-43); and
 transmitting a diagnostic information of the target component to the user terminal (column 28, lines 44-64) and (column 12, lines 59-67), wherein the controller is further configured to: control the transceiver to transmit an authentication signal to the user terminal ( column 4, lines 58-62 disclosing the  portable, wireless intermediary device thereby enables wireless communication between the diagnostic device and the control network, allowing testing, monitoring and/or diagnosis of the control network ) and   ( column 8, lines 27-37 disclosing the portable electronic diagnostic equipment comprising appropriate electronics (  transmitter, receiver, and processor) to enable wireless communication with the control network  located on-board the vehicle and, more particularly, with the wireless interface  of the control network.) (column 10, lines 34-39)(column 20, lines 25-45 using the authentication when the user input the user name and password  in order to interact with the system); in response to receiving a response signal corresponding to the authentication signal from the user terminal, perform an authentication of the user terminal based on the response signal: and in response to the user terminal being authenticated, control the transceiver to transmit the diagnostic information of the target component to the user terminal ( column 8, lines 34-42 discloses the   portable wireless diagnostic equipment also preferably comprises appropriate electronics to enable wireless communication with the ground stations  of the wireless diagnostic and control system. A wireless communication link  between the portable electronic diagnostic equipment  and a ground station is 40 illustrated, as is a wireless communication link  between the portable electronic diagnostic equipment  and the wireless interface  of the control network.) and (column 13, lines 51-57)
For claim 12, Ying teaches the control method, wherein the determining the target component comprises: 34determining an electronic component adjacent to the location of the user terminal among the plurality of electronic components as the target component (column 9, lines 11-24).  
For claim 13, Ying teaches the control method, wherein the determining the target component comprises: determining at least one electronic component located within a predetermined range from the location of the user terminal among the plurality of electronic components as the target component (see figs 24-27) (column 8, lines 27-48). 
For claim 14, Ying teaches the control method, wherein the determining the target component comprises: confirming whether the location of the user terminal is maintained for a preset time and determining an electronic component corresponding to the location of the user terminal maintained during the preset time as the target component (column 10, lines 10-14) and (column 20, lines 39-49).  
For claim 16, Ying teaches the control method, wherein the transmitting the diagnostic information of the target component to the user terminal comprises: transmitting a diagnostic signal to the target component; generating the diagnostic information of the target component based on a response signal corresponding to the diagnostic signal; and transmitting the generated diagnostic information to the user terminal (column 32, lines 51-67)- (column 33, lines 1-5). 
For claim 17, Ying teaches the control method, further comprising: identifying a state of the target component based on the diagnostic information of the target component; generating a recommendation information corresponding to the state of the target component; and transmitting the generated recommendation information to the user terminal (column 19, lines 5-18) and (column 26, lines 17-32).
For claim 18, Ying teaches the control method, further comprising: controlling the target component based on a setting information corresponding to the user terminal (column 31 lines 65-67)- (column 32, lines 1-4).
For claim 20, Ying teaches the control method, wherein the diagnostic information comprises at least one of a state information, a management information, or a failure information of the target component (column 19, lines 19-34).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a) 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being un-patentable over Ying Patent No. :( US 8,116,759 B2) hereinafter referred as Ying, in view of Kim et al  US Patent Application  No.:( US 2020/0003568 B1) hereinafter referred as Kim.
For claims 9 and 19, Ying disclose all the subject matter of the claimed invention with the exemption of the transceiver is configured to receive the search signal from the user terminal through UWB communication as recited in claims 9-19.
Kim from the same or analogous art teaches the transceiver is configured to receive the search signal from the user terminal through UWB communication (Paragraph [0069], lines 1-7). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the transceiver is configured to receive the search signal from the user terminal through UWB communication as taught by Kim into the diagnose and maintenance of a mobile of Ying.   
The transceiver is configured to receive the search signal from the user terminal through UWB communication can be modify/implemented by combining the transceiver is configured to receive the search signal from the user terminal through UWB communication with the device. This process is implemented as a hardware solution or as firmware solutions of Kim into the diagnose and maintenance of a mobile of Ying.  As disclosed in Kim, the motivation for the combination would be to use the UWB which is a radio-based communication technology for short-range and localization, creating a fast and stable transmission of data becoming for efficient and reliable for a better communication. 
Response to Arguments
Applicant's arguments filed on 08/16/2022, with respect to claims 1 and 11 have been fully considered but they are not persuasive. 
Applicant asserts that Ying  does not teach in claims 1-15, "…does not have an authentication protocol between the diagnostic target and the diagnostic performing device.". However, the Examiner respectfully disagrees with such assertion. (See below for further clarification). 
In response to the preceding argument examiner respectfully submits that Ying et al teaches "…does not have an authentication protocol between the diagnostic target and the diagnostic performing device.". Ying discloses the  portable, wireless intermediary device thereby enables wireless communication between the diagnostic device and the control network, allowing testing, monitoring and/or diagnosis of the control network ) and   ( column 8, lines 27-37 disclosing the portable electronic diagnostic equipment comprising appropriate electronics (  transmitter, receiver, and processor) to enable wireless communication with the control network  located on-board the vehicle and, more particularly, with the wireless interface  of the control network.) (column 10, lines 34-39)(column 20, lines 25-45 using the authentication when the user input the user name and password  in order to interact with the system) column 8, lines 34-42 discloses the   portable wireless diagnostic equipment also preferably comprises appropriate electronics to enable wireless communication with the ground stations  of the wireless diagnostic and control system. A wireless communication link  between the portable electronic diagnostic equipment  and a ground station is 40 illustrated, as is a wireless communication link  between the portable electronic diagnostic equipment  and the wireless interface  of the control network.) and (column 13, lines 51-57). Therefore, the device creates an authentication of the device  granting an access to the device to manage and diagnose the device through the apparatus. 
The prior art should be considered as a whole. See also MPEP § 2141.02 [R-5] Paragraph VI. Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-l]).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642